PER CURIAM.
Affirm. As to Clemons’ claim challenging the legality of her sentence in light of the unconstitutionality of the 1995 sentencing guidelines pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), our affirmance is without prejudice to refile a facially sufficient postconviction motion claim. See Rivero v. State, 758 So.2d 723 (Fla. 4th DCA 2000).
This affirmance is likewise without prejudice to Clemons presenting her gaintime claim administratively to the Department of Corrections, and, if necessary, seeking review of the Department’s ultimate decision through extraordinary writ petition to the circuit court in the county in which she is incarcerated. See Gatto v. State, 768 So.2d 1169 (Fla. 4th DCA 2000).
DELL, KLEIN and HAZOURI, JJ„ concur.